NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID E. TIPPETT,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen.dant-Appellee.
2011-5099 __
Appea1 from the United States C0urt of Federa1
C1aims in 07-CV-624, Judge Lynn J. Bush.
ON MOTION
0 R D E R
David E. Tippett moves to withdraw his appeal
Up0n consideration thereof
IT ls 0RDERED THAT:
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs

TIPPETT V. US
2
FOR THE COURT
 2 3  /s/ Jan H0rba1y
Date J an H0rbaly
cc: David E. Tippett
D0ug1as K. Mickle, ESq.
s21
Clerk
Issued As A Mandate: ,_  2 3 mm
Fl
H.S. C0\JRT O%F\l?PEALS FOR
THE FEDERAL CIRCU1T
SEP 23 2011
lAN HDRBALY
CLERK